PER CURIAM.
This is an appeal by the personal representative of an estate from a trial court order extending the time within which an estate creditor may file an independent action against the said estate under Section 733.705(3), Florida Statutes (1985). We affirm the order under review upon a holding that a showing of good cause for the extension was made below based on a secretarial or clerical error in failing to properly calendar the date on which the said action had to be filed after proper instructions to do so by counsel — especially where the personal representative concedes that the fifteen-day late lawsuit herein in no way prejudiced the estate. See Dohnal v. Syndicated Office Sys., 506 So.2d 1138, 1139 (Fla. 2d DCA 1987); Williams v. Estate of Williams, 493 So.2d 44, 46 (Fla. 5th DCA 1986); Sessions v. Jelks, 194 So.2d 307, 309 (Fla. 1st DCA 1967); cf. English v. Hecht, 189 So.2d 366, 367 (Fla. 3d DCA), cert. denied, 194 So.2d 619 (Fla.1966).
Affirmed.